11th Court of Appeals
Eastland, Texas
Opinion
 
Ex parte Larry Dean Green
            No. 11-04-00170-CR -- Appeal from Ector County
 
            Larry Dean Green perfected this appeal from the trial court’s denial of his petition for writ
of habeas corpus seeking a reduction in his bond.  On January 12, 2005, the trial court convicted
Green, upon his plea of guilty, of murder and imposed a sentence consistent with the plea bargain
agreement.
            Green has now filed in this court a motion to withdraw his notice of appeal and dismiss his
appeal stating that this appeal is moot.  The motion is signed by both Green and his attorney. 
TEX.R.APP.P. 42.2.
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
January 31, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.